DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of priority documents KR10-2020-0051697, KR10-2020-0056586 and KR10-2020-0070181 have been filed.  Should applicant desire to obtain the benefit of foreign priority for the priority documents under 35 U.S.C. 119(a)-(d), a certified English translation of each foreign application must be submitted in reply to this action.  Failure to provide a certified translation may result in no benefit being accorded for the non-English applications.  Thus, the current benefit accords to the PCT application filed on 04/19/2021.

Response to Amendment
The amendment filed 09/30/2022 has been entered.  Claims 1, 5, 8-9, 14-15 and 23 have been amended; no claims have been canceled (claims 16-20 were canceled in a previous amendment); and no new claims have been added.  Claims 1-15 and 21-25 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-15 and 21-25 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 14-15.
	On page 6 of Applicant’s Remarks filed on 09/30/2022, Applicant states that it is noted that certified English translations of priority applications KR10-2020-0051697, KR10-2020-0056586 and KR10-2020-0070181 have been filed.  The Office disagrees.  Although some words of the priority documents are in English, each page of text includes a substantial number of words in the Korean language which hinders verification that the priority documents fully support each and every limitation of Applicant’s claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub 2021/0250150 A1, hereinafter “Wu”), as supported by provisional application 62/975698 filed on 02/12/2020, in view of Yeo et al. (US PG Pub 2020/0351856 A1, hereinafter “Yeo”).
Regarding claim 1, Wu teaches a method for performing wireless communication by a first device, the method comprising: transmitting, to a second device through a physical sidelink control channel (PSCCH), a first sidelink control information (SCI) including physical sidelink feedback channel (PSFCH) overhead information (¶ [0066] In cases where the SCI provides an explicit indication of whether feedback resources 340 are to be included or excluded in TBS determination, such an indication may be provided, for example, in a 1-bit parameter in SCI to indicate whether PSFCH resource is excluded. In some cases, the parameter may be carried in first stage SCI (e.g., via PSCCH) {interpreted as 1 bit indicator of whether PSFCH resource is included or excluded reads on PSFCH overhead information}); and transmitting, to the second device through a physical sidelink shared channel (PSSCH) related to the PSCCH, a second SCI (¶ [0066] . . . first stage SCI (e.g., via PSCCH), or in second stage SCI (e.g., via sidelink control information multiplexed in PSSCH {interpreted as because SCI is split into first and second stages and transmitted via the PSCCH and PSSCH, respectively, the PSSCH is related to the PSCCH}),	wherein a symbol length related to the PSSCH is obtained based on a PSFCH overhead determined by the PSFCH overhead information included in the first SCI (¶ [0069] discloses that if it is determined that feedback resources 340 are excluded in TBS determination, the parameter Nsymbsh (i.e., number of OFDM symbols allocated for PSSCH transmission) may be determined to be Q, otherwise the parameter may be determined to be Q+3.  This is interpreted as if the 1-bit parameter in the first stage SCI indicates that feedback resources are excluded in the TBS determination, Nsymbsh, which is the symbol length related to the PSSCH, is determined to be Q)	
Wu does not teach that the first SCI includes a beta offset, wherein a number of resource elements (REs) to which the second SCI is mapped is obtained based on the symbol length related to the PSSCH and the beta offset.
In analogous art, Yeo teaches that the first SCI includes a beta offset (¶ [0341] . . . βoffset SCI2 is a parameter for adjusting the number of coded bits of the second control information, and may be determined based on . . .  a bit field of the first control information.  See also claim 2), wherein a number of resource elements (REs) to which the second SCI is mapped is obtained based on the symbol length related to the PSSCH and the beta offset (¶¶ [0337] - [0338] Equation 6 or 7 where Q’SCI2 reads on number of resource elements (REs) to which the second SCI is mapped and the equation for Q’SCI2 illustrates that it is based on NsymbolPSSCH (i.e. symbol length related to the PSSCH) and βoffsetSCI2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to implement the teaching of Yeo.  One would have been motivated to do so in order to implement a resource mapping and decoding method for transmission and reception of control information divided in two stages in a sidelink, thereby enabling efficient sidelink transmission and reception which reduces latency of transmissions between UEs. (Yeo ¶ [0008])

Regarding claim 2, Wu does not explicitly teach mapping, based on the number of REs to which the second SCI is mapped, the second SCI to a resource related to the PSSCH.
In analogous art, Yeo teaches mapping, based on the number of REs to which the second SCI is mapped, the second SCI to a resource related to the PSSCH (¶¶ [0335] – [0338] discloses that the second control information is mapped onto the PSSCH according to equation 6 or 7.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Yeo in order to implement the further teaching of Yeo.  One would have been motivated to do so in order to implement a resource mapping and decoding method for transmission and reception of control information divided in two stages in a sidelink, thereby enabling efficient sidelink transmission and reception which reduces latency of transmissions between UEs. (Yeo ¶ [0008])

Regarding claim 11, Wu does not teach wherein the beta offset is selected from among a plurality of beta offsets configured for a resource pool.
In analogous art, Yeo teaches wherein the beta offset is selected from among a plurality of beta offsets configured for a resource pool (¶ [0341] . . . As an example, βoffsetSCI2 may be a value indicated by the first control information among values configured in the corresponding resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Yeo in order to implement the further teaching of Yeo.  One would have been motivated to do so in order to implement a resource mapping and decoding method for transmission and reception of control information divided in two stages in a sidelink, thereby enabling efficient sidelink transmission and reception which reduces latency of transmissions between UEs. (Yeo ¶ [0008])

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a first device (FIG. 8 UE 805; ¶ [0101]) adapted to perform wireless communication, the first device comprising: one or more memories storing instructions: (FIG. 8 memory 830 with code 835); one or more transceivers (FIG. 8 transceiver 820): and one or more processors (FIG. 8 processor 840) connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions (¶ [0107]) all taught by Wu.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a processing device (FIG. 8 processor 840) adapted to control a first device (FIG. 8 UE 805; ¶ [0101]) performing wireless communication, the processing device comprising: one or more processors (FIG. 8 processor 840); and one or more memories operably connected to the one or more processors and storing instructions (FIG. 8 memory 830 with code 835), wherein the one or more processors execute the instructions (¶ [0107]) all taught by Wu.

Claims 3-7, 10, 12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yeo, and further in view of Ye et al. (US PG Pub 2021/0321403 A1, hereinafter “Ye”), as supported by provisional application 63/007300 filed on 04/08/2020.
Regarding claim 3, the combination of Wu and Yeo does not explicitly teach wherein the symbol length related to the PSSCH is a value obtained by subtracting the PSFCH overhead from a sidelink (SL) symbol length. 
In analogous art, Ye teaches wherein the symbol length related to the PSSCH is a value obtained by subtracting the PSFCH overhead from a sidelink (SL) symbol length (¶ [0061] Nsymbol SCI-2 = NsymbolPSSCH – NsymbolPSFCH)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Yeo in order to implement the teaching of Ye.  One would have been motivated to do so in order to calculate second stage SCI overhead for sidelink TBS, where the formula does not rely on sidelink TBS but relies on parameters used for both initial transmission and retransmission, thereby simplifying UE processing which reduces latency in the UE.  (Ye ¶ [0053])

Regarding claim 4, the combination of Wu and Yeo does not teach wherein the SL symbol length is related to a SL bandwidth part (BWP) configured for the first device.
In analogous art, Ye teaches wherein the SL symbol length is related to a SL bandwidth part (BWP) configured for the first device (¶ [0050] . . . If the number of SL symbols varies with SL logical slot , then the maximum allowed SL symbols of SL logical slot is used for NsymbolPSSCH or “ lengthSLsymbols - 2 ” is used where “ lengthSLsymbols ” is in sidelink BWP configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the further teaching of Ye.  One would have been motivated to do so in order to flexibly configure the sidelink symbol length per bandwidth part, thereby enabling the network to maximize efficient use of system resources which increases network throughput. 

Regarding claim 5, the combination of Wu and Yeo does not teach wherein the PSFCH overhead is determined based on a period of a PSFCH resource related to a resource pool or the PSFCH overhead information.
In analogous art, Ye teaches wherein the PSFCH overhead is determined based on a period of a PSFCH resource related to a resource pool (¶ [0040] . . . method 200 determines a PSFCH overhead using the reference PSFCH symbol number. . . In a resource pool preconfiguration or configuration message, the PSFCH periodicity is either of 0, 1, 2 and 4 slots) or the PSFCH overhead information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the further teaching of Ye.  One would have been motivated to do so in order to flexibly configure the periodicity of the PSFCH resource, thereby enabling the network to maximize efficient use of system resources which increases network throughput. 

Regarding claim 6, the combination of Wu and Yeo does not teach wherein, based on the period of the PSFCH resource set to 0, the PSFCH overhead is 0.
In analogous art, Ye teaches wherein, based on the period of the PSFCH resource set to 0, the PSFCH overhead is 0 (¶ [0040] For the case of PSFCH periodicity being 0 slot, there is no PSFCH resource configured and hence no PSFCH overhead should be counted in the sidelink TBS calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the further teaching of Ye.  One would have been motivated to do so in order to flexibly configure the periodicity of the PSFCH resource, thereby enabling the network to maximize efficient use of system resources which increases network throughput. 

Regarding claim 7, the combination of Wu and Yeo does not teach wherein, based on the period of the PSFCH resource set to 1, the PSFCH overhead is 3.
In analogous art, Ye teaches wherein, based on the period of the PSFCH resource set to 1, the PSFCH overhead is 3 (¶ [0040] For the case of PSFCH periodicity being 1 slot, PSFCH resources exist in every sidelink slot. Here, the number of PSFCH symbols is counted as 3 in the overhead calculation . . .).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the further teaching of Ye.  One would have been motivated to do so in order to flexibly configure the periodicity of the PSFCH resource, thereby enabling the network to maximize efficient use of system resources which increases network throughput. 

Regarding claim 10, the combination of Wu and Yeo does not teach obtaining a number of REs allocated for the PSSCH, based on the symbol length related to the PSSCH and a demodulation reference signal (DMRS) overhead, wherein the first SCI includes information related to the DMRS overhead, and wherein the DMRS overhead is a number of REs related to a DMRS for the PSSCH.
In analogous art, Ye teaches obtaining a number of REs allocated for the PSSCH, based on the symbol length related to the PSSCH and a demodulation reference signal (DMRS) overhead (¶ [0045] the number of REs allocated for sidelink data {reads on number of REs allocated for PSSCH} is given by: N RE =N RE PSCCH/PSSCH . . . − N RE PSSCH-DMRS − . . . , where N RE PSCCH/PSSCH  reads on symbol length related to the PSSCH because a number of resource elements, N RE, for the PSSCH necessarily includes a number of symbols as resource elements are defined by subcarriers and symbols; N RE PSSCH-DMRS reads on DMRS overhead), wherein the first SCI includes information related to the DMRS overhead, and wherein the DMRS overhead is a number of REs related to a DMRS for the PSSCH (¶ [0165] first stage SCI (or, SCI format 0_1) contains . . . DMRS pattern {because DMRS pattern includes time/frequency resources (i.e. REs) where DMRS is located, DMRS pattern reads on information related to DMRS overhead which is a number of REs related to a DMRS for the PSSCH}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the further teaching of Ye.  One would have been motivated to do so in order to calculate second stage SCI overhead for sidelink TBS, where the formula does not rely on sidelink TBS but relies on parameters used for both initial transmission and retransmission, thereby simplifying UE processing which reduces latency in the UE.  (Ye ¶ [0053])

Regarding claim 12, the combination of Wu and Yeo does not teach wherein the number of REs to which the second SCI is mapped is different from a number of REs related to the second SCI for transport block size (TBS) determination.
In analogous art, Ye teaches wherein the number of REs to which the second SCI is mapped is different from a number of REs related to the second SCI for transport block size (TBS) determination (¶¶ [0053] – [0063] disclose that the UE calculates the reference second stage SCI overhead {i.e. number of REs to which the second SCI is mapped} with reference coding rate and reference beta offset (or reference beta offset over coding rate), reference PSFCH symbol number, alpha value, and second stage SCI payload size using the reference second stage SCI formula. The reference second stage SCI formula does not rely on sidelink TBS. {interpreted as because the formula for determining the number of REs to which the second SCI is mapped does not rely on/utilize TBS and none of the parameters/variables in ¶¶ [0053] – [0063] mention TBS,  the number of REs to which the second SCI is mapped calculated using the formula is different from a number of REs related to the second SCI for TBS determination using some other method.})
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Yeo in order to implement the teaching of Ye.  One would have been motivated to do so in order to calculate second stage SCI overhead for sidelink TBS, where the formula does not rely on sidelink TBS but relies on parameters used for both initial transmission and retransmission, thereby simplifying UE processing which reduces latency in the UE.  (Ye ¶ [0053])

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yeo, in view of Ye, and further in view of Fouad et al. (US PG Pub 2022/0116925 A1, hereinafter “Fouad”).
	Regarding claim 8, the combination of Wu, Yeo and Ye does not teach wherein the PSFCH overhead is 3 based on (i) the period of the PSFCH resource set to 2 or 4, and (ii) the PSFCH overhead information representing 1.
	In analogous art, Fouad teaches wherein the PSFCH overhead is 3 based on (i) the period of the PSFCH resource set to 2 or 4, and (ii) the PSFCH overhead information representing 1 (¶ [0108] . . . If higher layer parameter sl-PSFCH-Period=2 or 4, NsymbolPSFCH=3 if “PSFCH overhead indication” field of SCI format 1-A indicates “1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the teaching of Fouad.  One would have been motivated to do so in order to efficiently indicate whether PSFCH overhead is configured for a UE, thereby maximizing efficient use of system resources, which increases overall system throughput.  

	Regarding claim 9, the combination of Wu, Yeo and Ye does not teach wherein the PSFCH overhead is 0 based on (i) the period of the PSFCH resource set to 2 or 4, and (ii) the PSFCH overhead information representing 0.
	In analogous art, Fouad teaches wherein the PSFCH overhead is 0 based on (i) the period of the PSFCH resource set to 2 or 4, and (ii) the PSFCH overhead information representing 0 (¶ [0108] . . . If higher layer parameter sl-PSFCH-Period=2 or 4, NsymbolPSFCH=3 if “PSFCH overhead indication” field of SCI format 1-A indicates “1”, and NsymbolPSFCH=0 otherwise {otherwise is interpreted as SCI format 1-A indicates does not equal “1” and rather indicates “0”}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Yeo and Ye to implement the teaching of Fouad.  One would have been motivated to do so in order to efficiently indicate whether PSFCH overhead is configured for a UE, thereby maximizing efficient use of system resources, which increases overall system throughput.
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yeo, and further in view of Chen et al. (US PG Pub 2022/0061041 A1, hereinafter “Chen”).
	Regarding claim 13, the combination of Wu and Yeo does not teach wherein a DMRS for the PSSCH is mapped to at least one symbol on a resource related to the PSSCH, and wherein the second SCI is mapped from 1st symbol among the at least one symbol.
	In analogous art, Chen teaches wherein a DMRS for the PSSCH is mapped to at least one symbol on a resource related to the PSSCH, and wherein the second SCI is mapped from 1st symbol among the at least one symbol (¶ [0050] In an example, the time domain location of the respective 2nd-stage SCI 321/421 can be determined based on DMRS pattern information carried in the 1st-stage SCI 311/411. For example, as shown in FIG. 4, RE mapping of the 2nd-stage SCI 421 can be configured to start from the first DMRS symbol 423A of the PSSCH 420 in time domain, and continue to next symbols (e.g., symbol 424) neighboring the first DMRS symbol 423A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Yeo to implement the teaching of Chen.  One would have been motivated to do so in order to enable a receiving UE to determine the time location of the respective 2nd-stage SCI 321/421. (Chen ¶ [0050])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  WO2021/161602 A1 (Horiuchi et al.) – discloses that the arrangement of the 2nd stage SCI in the PSSCH is determined based on the arrangement of PSCCH and the
arrangement of DMRS in the PSSCH.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413